         Case 2:20-cr-00271-RFB-VCF Document 64 Filed 04/06/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     ANDREW WONG
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14133
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Andrew_Wong@fd.org

 7   Attorney for Terrance Brown

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:20-CR-271-RFB-VCF

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               EVIDENTIARY HEARING
13          v.
                                                                   (Second Request)
14   TERRANCE BROWN,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
18   Acting United States Attorney, and Dan Cowhig, Assistant United States Attorney, counsel for
19   the United States of America, and Rene L. Valladares, Federal Public Defender, and Andrew
20   Wong, Assistant Federal Public Defender, counsel for Terrance Brown, that the Evidentiary
21   Hearing currently scheduled on April 22, 2021 at 9:30 am, be vacated and continued to a date
22   and time convenient to the Court, but no sooner than thirty (30) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Government counsel will be out of the district on the date of the evidentiary
25   hearing.
26          2.      The defendant is not in custody and agrees with the need for the continuance.
       Case 2:20-cr-00271-RFB-VCF Document 64 Filed 04/06/21 Page 2 of 3




 1        3.     The parties agree to the continuance.
 2        This is the second request for a continuance of the evidentiary hearing.
 3        DATED this 2nd day of April, 2021.
 4
 5   RENE L. VALLADARES                            CHRISTOPHER CHIOU
     Federal Public Defender                       Acting United States Attorney
 6
 7      /s/ Andrew Wong                               /s/ Dan Cowhig
     By_____________________________               By_____________________________
 8   ANDREW WONG                                   DAN COWHIG
     Assistant Federal Public Defender             Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                   2
        Case 2:20-cr-00271-RFB-VCF Document 64 Filed 04/06/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:20-CR-271-RFB-VCF
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     TERRANCE BROWN,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the evidentiary hearing currently scheduled for

11                                                                      May 27, 2021
     Thursday, April 22, 2021 at 9:30 a.m., be vacated and continued to ________________ at the

12   hour of ___:___
              1 00 __.m.;
                     p    or to a time and date convenient to the court.

13
             DATED this 6th day of April, 2021.
14
15
                                                 RICHARD F. BOULWARE, II
16
                                                 UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                   3
